Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 02/23/2022.  Claims 1-23 are currently pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, 11 and 13-17 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Doebbeling et al. (US 2012/0216546).
In regards to Independent Claim 1, and with particular reference to Figure 1, Doebbeling discloses a system for enhancing power generated by a gas turbine system (pars. 2 and 3), the system comprising: a turbine inlet cooling system (either 10 or 8); and a wet compression air fogging system (either 10 or 8), wherein air entering the gas turbine system is cooled by the turbine inlet cooling system and the wet compression air fogging system, and wherein the wet compression air fogging system increases a moist air mass flow rate entering the gas turbine system (by the water injection into the air by the water spraying via nozzles 10).
Regarding dependent Claim 2, Doebbeling discloses further comprising a condensate recovery system 14.
Regarding dependent Claim 3, Doebbeling wherein the condensate recovery system comprises: a drain pan 14 configured to collect condensate water from the turbine inlet cooling system; a storage tank 23 configured to store the collected condensate water; and a flow control device (pump 11; by controlling/varying the speed of the pump, the flow rate of water is changed) configured to supply condensate water from the storage tank 23 to the wet compression air fogging system 8.
Regarding dependent Claim 10, Doebbeling discloses wherein the gas turbine system includes a compressor 3, a combustor 2, and a gas turbine 1.
Regarding dependent Claim 11, Doebbeling discloses wherein the wet compression air fogging system 10 injects water into the compressor where the water is vaporized to increase the mass flow rate through the compressor.
In regards to Independent Claim 13, and with particular reference to Figure 1, Doebbeling discloses a method for enhancing power generated by a gas turbine system (pars. 2 and 3), the method comprising: cooling air with an inlet air chilling system (either 10 or 8); cooling air with a wet compression air fogging system (either 10 or 8); adding mass flow to the air flowing through a gas turbine system with the wet compression air fogging system (by the water injection into the air by the water spraying via nozzles 10); and supplying the cooled air from the inlet air chilling system and the wet compression air fogging system to the gas turbine system (1, 2, 3).
Regarding dependent Claim 14, Doebbeling discloses wherein the cooled air is supplied to an inlet of a compressor of the gas turbine system and wherein the mass flow is added to the air flowing through the compressor (by the water injection into the air 13).
Regarding dependent Claim 15, Doebbeling discloses further comprising: collecting water from the inlet air chilling system in a condensate recovery system 14; supplying the water 15/12 from the condensate recovery system to the wet compression air fogging system 8; and adding, with the wet compression air fogging system, mass to the air flowing through the compressor from the air flowing from an outlet of the inlet air chilling system (by the water injection into the air 13).
Regarding dependent Claim 16, Doebbeling discloses wherein collecting water comprises collecting condensate water 15 from a component of the air inlet chilling system (water falling on the drain pan 14).
Regarding dependent Claim 17, Doebbeling discloses wherein the condensate water collects in a drain pan 14 of the condensate recovery system.

Claims 1, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Utamura (US 6,216,443).
In regards to Independent Claim 1, and with particular reference to Figure 1, Utamura discloses a system for enhancing power generated by a gas turbine system (abstract), the system comprising: a turbine inlet cooling system (either 35 or 11); and a wet compression air fogging system (either 35 or 11), wherein air entering the gas turbine system is cooled by the turbine inlet cooling system and the wet compression air fogging system, and wherein the wet compression air fogging system increases a moist air mass flow rate entering the gas turbine system (by the water injection into the air by the water spraying via nozzles 11).
Regarding dependent Claim 10, Utamura discloses wherein the gas turbine system includes a compressor 1, a combustor 5, and a gas turbine 2.
Regarding dependent Claim 11, Utamura discloses wherein the wet compression air fogging system 11 injects water into the compressor where the water is vaporized to increase the mass flow rate through the compressor.
In regards to Independent Claim 13, and with particular reference to Figure 1, Utamura discloses a method for enhancing power generated by a gas turbine system (abstract), the method comprising: cooling air with an inlet air chilling system (either 35 or 11); cooling air with a wet compression air fogging system (either 35 or 11); adding mass flow to the air flowing through a gas turbine system with the wet compression air fogging system (by the water injection into the air by the water spraying via nozzles 11); and supplying the cooled air from the inlet air chilling system and the wet compression air fogging system to the gas turbine system (1, 5, 2).
Regarding dependent Claim 14, Utamura discloses wherein the cooled air is supplied to an inlet of a compressor of the gas turbine system and wherein the mass flow is added to the air flowing through the compressor (by the water injection into the air 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doebbeling in view of Berg-Sonne (US 5,809,981).
Doebbeling teaches the invention as claimed and as discussed above but does not teach the storage tank and one or more pipes in the condensate recovery system are non-metallic.
Berg-Sonne teaches that the selection of a material for a pipes is based on factors such as their ability to withstand corrosive attacks from air and cooling water (col. 2 lines 31-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the piping, tanks of a non-metallic material, as taught by Berg-Sonne, to the device taught by Doebbeling, in order to have a system that is maintenance-free life (col. 2 lines 31-34).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doebbeling in view of Chamoto et al. (US 2011/0052377).
Doebbeling teaches the invention as claimed and as discussed above but does not teach the condensate water is demineralized water.
Chamoto teaches (figure 1) a gas turbine intake air cooling system similar to Doebbeling using demineralized water (par. 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide demineralized water, as taught by Chamoto, to the device taught by Doebbeling, because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of using demineralized water, to achieve predictable results, in this case, reduce oxidation of the metallic components in the system, was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doebbeling in view of Tomlinson et al. (US 2002/0083712).
Doebbeling teaches the invention as claimed and as discussed above but does not teach a valve (particularly a valve after the pump 11 in line 12).
Tomlinson teaches (figure 1) a gas turbine intake air cooling system similar to Doebbeling comprising: a water storage tank 38, a pump 36 and a valve 38 after the pump to control the water flow into the air (refer to abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a valve, as taught by Tomlinson, to the device taught by Doebbeling, in order to accurately control the amount of water injected into the air in response to plant operating parameters (refer to abstract).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Doebbeling in view of Tomlinson et al. (US 2002/0083712).
Doebbeling teaches the invention as claimed and as discussed above but does not teach sensing a dew point of the air (claim 20) or sensing the dew point is below a predetermined threshold and lowering a set point temperature of the air flow from the outlet of the inlet air chilling system (claim 23).
Tomlinson teaches (figure 1) a gas turbine intake air cooling system similar to Doebbeling wherein the control system starts, stops, modulates, and limits water supplied to the supersaturating system based on the humidity or dew point temperature of the ambient air (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sensing a dew point of the air, as taught by Tomlinson, to the device taught by Doebbeling, in order to accurately control the amount of water injected into the air in response to plant operating parameters (refer to abstract).

Allowable Subject Matter
Claims 6, 8, 9, 18, 19, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741